DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/2/2021.
Applicant's election with traverse of Species I in the reply filed on 9/2/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner due to generic independent claim 1.  This is not found persuasive because the Species are materially different from each other; specifically the physical configuration of the radiating element and multiple inputs of Species II are mutually exclusive to that particular species and are elements that are NOT within Species I.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranta (US 7,289,069).
In regards to claim 7, Ranta discloses of an electronic circuit comprising: a support plate (for example 102, 142) carrying electronic components connected to electrically conductive tracks extending over a at least one first face of the support plate (for example see conductive leads (136) in Figs 9 and 11), an antenna comprising a fastener body (for example comprising 108, 116 and 150, 162) carrying an electrically conductive circuit (for example 134, 170) having at least one signal input segment (for example connected to conductive leads (136) illustrated in Figs 9, 11) and a radiating segment (for example 126, 128 and 154, 156), the fastener body comprising two positioning portions (for example 114, 120 and 158, 168) defining between them a passage in which an edge of the support plate (102, 142) is clamped, the input segment being carried by one of the positioning portions so as to extend facing one of the faces of said support plate (102, 142, for example see Figs 9-12 and Column 8 Lines 15-62).  
In regards to claim 8, Ranta discloses of the electronic circuit according to claim 7, wherein the positioning portions (114, 120, 158, and 168) pinch the edge of the support plate (102, 142) resiliently (for example see Figs 10 and 12).  
In regards to claim 9, Ranta discloses of the electronic circuit according to claim 7, wherein the input segment is positioned to establish electromagnetic coupling with an electrically conductive track of the support plate (102, 142, for example see connective leads (136) in Figs 9 and 11).  
In regards to claim 11, Ranta discloses of electronic equipment comprising a housing receiving an electronic circuit according to claim 7 (for example see Column 1 internal antenna of a mobile/wireless device), the antenna also extending in the housing in the vicinity of an outside wall thereof in order to have a radiation field beyond this outside wall of the housing (for example see Figs 9-12, Column 1 Lines 5-57 and Column 8 Lines 15-62).  

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna comprising a fastener body, made of electrically insulating material and carrying an electrically conductive circuit having at least one signal input segment and a radiating segment, the fastener body comprising two positioning portions defining between them a passage of dimensions suitable for receiving an edge of a printed circuit support plate, the input segment being carried by one of the positioning portions to extend facing a face of said support plate, and the body including clamping means (see claim 2 and also specification for the elastically deformable region screwed into the positioning portions) for clamping the support plate against at least one of the positioning portions, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-3 and 5-6 are also allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 1/21/2022, with respect to the clamping means and its elasticity have been fully considered and are persuasive.  The previous rejection of claims 1-3 and 5-6 have been withdrawn. 
Applicant's arguments filed 1/21/2022 with respect to the have been fully considered but they are not persuasive. The Applicant argues the prior art fails to disclose of a passage between positioning portions wherein an edge of a support plate is clamped, however, the Examiner respectfully disagrees. As can be seen within the Figs relied upon above (for example Figs 10, 12), the flexible board clamps to two positioning portions with an edge of a support plate located there between as claimed and can be seen in the rejection details above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844